DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final Office action is in response to Applicant’s patent application number 16/664,499 filed on 10/25/2019.
	Currently, claims 1-7 are pending and examined. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/12/2021 and 10/25/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regarding claim 2, lines 2-3; a citation “placed on an outside rearview mirror” is confusing and indefinite because the claims are sole draw to a sub-combination of “an automatic door opening and closing system”; thus it is not clear that if the Applicant intends to positively combine and claim with a vehicle rearview mirror? Clarification is required. Claims 3-5 depending upon the rejected claim 2 are 
In regarding claim 3, line 3; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN No. 104746999 to Eberth.
Re claim 1: Eberth discloses an automatic door opening and closing system, comprising: a distance measuring device 3/4/5 configured to measure a distance between an external surface of a swing door 2a of a vehicle 1 and an object lying on a circumference of the swing door 2a, comprises a door lock device 2 configured to lock the swing door 2a in a closed state; a drive device 9 configured to open and close the swing door 2a; a door opening operation input device B configured to receive an operation to cancel the locking of the swing door by the door lock device 2 and to open the swing door 2a by the drive device 9; and a control device 8 configured to, in response to receiving the operation by the door opening operation input device B, control the door lock device 2 and the drive device based on the distance measured by the distance measuring device 3/4/5, wherein the distance measuring device .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104746999 to Eberth.
Re claims 2-7:(see also 112 2nd rejections above) Eberth discloses basic structures for the claimed invention as stated above further discloses wherein the distance measuring device 5a/5b comprises the distance sensor placed at a hinge side end portion (Fig. 1) and/or a rear end portion of the swing door on or above a belt line of the vehicle; wherein the swing door 2a includes a sash (near wherein 2a points to), and wherein the distance measuring device 5a/5b comprises the distance sensor placed at a rear end portion of the swing door 2a at a door upper portion on an upper side of the vehicle above the belt line of the vehicle (Figs. 1-2); wherein the distance measuring device 5a/5b comprises the distance sensor placed at the rear end portion of the swing door 2a at a door lower portion on a lower side of the vehicle below the belt line of the vehicle (Figs. 1-2) but does not disclose expressly wherein the distance sensor placed on an outside rearview mirror, the plurality of distance sensor comprises: a first distance sensor placed on a rearview mirror, the rearview mirror being disposed on the swing door; and a second distance sensor placed at a rear end portion of the swing door; a third distance sensor placed at the first end portion of the swing door, the third distance sensor being located across the first In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale